Case 4:20-cv-02104 Document 18-7 Filed on 07/17/20 in TXSD Page 1 of 8
                                                         Exhibit 1-5, p. 1
Case 4:20-cv-02104 Document 18-7 Filed on 07/17/20 in TXSD Page 2 of 8
                                                         Exhibit 1-5, p. 2
Case 4:20-cv-02104 Document 18-7 Filed on 07/17/20 in TXSD Page 3 of 8
                                                         Exhibit 1-5, p. 3
Case 4:20-cv-02104 Document 18-7 Filed on 07/17/20 in TXSD Page 4 of 8
                                                         Exhibit 1-5, p. 4
Case 4:20-cv-02104 Document 18-7 Filed on 07/17/20 in TXSD Page 5 of 8
                                                         Exhibit 1-5, p. 5
Case 4:20-cv-02104 Document 18-7 Filed on 07/17/20 in TXSD Page 6 of 8
                                                         Exhibit 1-5, p. 6
Case 4:20-cv-02104 Document 18-7 Filed on 07/17/20 in TXSD Page 7 of 8
                                                         Exhibit 1-5, p. 7
Case 4:20-cv-02104 Document 18-7 Filed on 07/17/20 in TXSD Page 8 of 8
                                                         Exhibit 1-5, p. 8
